Citation Nr: 1039901	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-19 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a urinary/prostate 
disability, to include such symptoms as seminal vasculitis and 
frequent urination.

2.  Entitlement to an evaluation in excess of 10 percent for 
hypothyroidism, on appeal from an initial grant of service 
connection.  


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) had active military service in the US 
Army from June 1979 to May 1982, and from August 1985 to April 
2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.

The issue of entitlement to service connection for a 
urinary/prostate disability, to include such symptoms as seminal 
vasculitis and frequent urination is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service connected hypothyroidism requires 
continuous medication for control; however, the evidence is 
against a finding that the Veteran's hypothyroidism is manifested 
by fatigue, constipation, mental sluggishness, cold intolerance, 
cardiovascular involvement, mental disturbance, bradycardia, 
sleepiness, or weight gain.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service-
connected hypothyroidism have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 
4.119, Diagnostic Code 7903 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in December 2005, 
prior to the initial RO decision that is the subject of this 
appeal.  The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence, and was issued prior to the initial rating 
decision in this claim.  A letter was also sent to the Veteran in 
March 2009.  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examinations 
obtained in this case are more than adequate for rating the 
disorder.  

The RO has also obtained VA outpatient treatment records and 
private treatment records are of record.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4). 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Hence, no further notice or assistance is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable; therefore, the question of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU rating) has not been raised.  
See Rice v. Shinseki, No. 06-1445 (U.S. Vet. App. May 6, 2009); 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Further, there is no objective evidence indicating that there has 
been a material change in the severity of the appellant's 
service-connected disorder since he was last examined.  See 38 
C.F.R. § 3.327(a) (2009).  The examinations in this case are 
adequate upon which to base a decision.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal has 
been met.  See 38 C.F.R. § 3.159 (c)(4) (2009). 

Increased Initial Rating

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  

In cases where the original rating assigned is appealed, 
consideration must be given to whether the Veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefore are sufficient.  Above all, 
a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2009).

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2009).  However, § 4.14 does 
not preclude the assignment of separate evaluations for separate 
and distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the  
Board's analysis below will focus specifically on what  evidence 
is needed to substantiate the claims and what the  evidence in 
the claims file shows, or fails to show, with  respect to the 
claims.  See Gonzales v. West, 218 F.3d 1378,  1380-81 (Fed. Cir. 
2000) and Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000).  

The Veteran claims that a higher rating is warranted for his 
service-connected hypothyroidism.  He states that he has fatigue, 
and mental sluggishness.  He also contends that he has IBS 
manifested by diarrhea and therefore he would not exhibit the 
symptom of constipation.  The Board notes that service connection 
is currently in effect for a mood disorder and for chronic 
fatigue syndrome (CFS).  

The Veteran's hypothyroidism is evaluated under 38 C.F.R. § 
4.119, Diagnostic Code (DC) 7903.  Under DC 7903, a 10 percent 
rating is warranted for hypothyroidism with fatigability, or; 
continuous medication required for control.  A 30 percent is 
warranted for hypothyroidism with fatigability, constipation, and 
mental sluggishness.  A 60 percent rating is warranted for 
hypothyroidism with muscular weakness, mental disturbance, and 
weight gain.  Hypothyroidism with cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance 
(dementia, slowing of thought, depression), bradycardia (less 
than 60 beats per minute), and sleepiness is rated 100 percent 
disabling.  38 C.F.R. § 4.119, DC 7903).  

The Board points out that the criteria enumerated for the 30 
percent, 60 percent and 100 percent ratings for hypothyroidism 
under DC 7903 are stated in the conjunctive.  Therefore, all of 
the listed symptoms must be shown.  See e.g., Melson v. 
Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" 
in a statutory provision meant that all of the conditions listed 
in the provision must be met).  

The Veteran's service treatment records show that in October 1994 
he was seen for follow-up for thyroid problems and was taking 
Synthroid.  In November 1995, he was treated for hypothyroidism 
due to Hashimoto's thyroiditis.  

Private records show treatment in 2005 for hypothyroidism with 
complaints of fatigue, sleeping a lot due to medication given.  
On VA examination in January 2006, it was noted that the Veteran 
was taking Synthroid every day.   The Veteran reported beginning 
treatment for hypothyroidism in 1993 and that he was taking 
Synthroid.  He complained of fatigue and a history of anxiety and 
depression.  He had no chest pain, shortness of breath or 
difficulty sleeping.  He denied any constipation, and had no 
unexplained weight loss or gain.  He reported having problems 
with cold.  Hypothyroidism was diagnosed.  

The Veteran was examined by VA in February 2007.  The Veteran 
reported having IBS.  The examiner stated that the Veteran has 
only had constipation as part of his IBS.  He complained of 
fatigability, and anxiety.  He noted having cold intolerance.  
His weight was stable.  His blood pressure was normal at 120/78 
and 118/80.  His pulse was 70 and regular.  Heart tones were 
normal S1 and S2.  The diagnoses were: irritable colon syndrome; 
and hypothyroidism following Hashimotos thyroiditis, currently 
compensated on exogenous medication.  

The Veteran underwent a VA examination in March 2007.  He stated 
that he felt tired before he was diagnosed with hypothyroidism, 
but the current fatigue is not related to hormone replacement 
therapy.  He stated that the fatigue made him feel sleepy.  On 
cardio evaluation, he complained of chest pains which were noted 
as negative on stress test and palpations noted as unremarkable 
on Holter's and associated with stress and anxiety.  There were 
no murmurs and no gallops with a regular rate.  It was noted that 
he had IBS with bouts of diarrhea and constipation.  The examiner 
recommended that the Veteran be evaluated to establish if the 
complaints of fatigue were explained by the thyroid disease or if 
it may be independent of the thyroid disease.  The examiner 
stated that if the severe chronic fatigue cannot be explained 
solely on the basis of the thyroid disease then it is more likely 
that the Veteran has CFS.  

In May 2009, a VA examiner reviewed the claims file and 
interviewed the Veteran.  The examiner concluded that the 
Veteran's symptoms of the need for sleep, and fatigue or more 
likely than not related to chronic fatigue syndrome.  In a 
September 2009 addendum, the examiner stated that since the 
thyroid is adequately replaced, the diagnosis of chronic fatigue 
syndrome is confirmed.  A March 2010 addendum notes that the 
Veteran has CFS.  In June 2010, the Veteran was granted service 
connection of CFS.   

Here, the Board is cognizant of, and has carefully considered, 
the Veteran's subjective reports of bowel problems, fatigability, 
and mental sluggishness.  It is noted that constipation was 
objectively diagnosed as a complication of the Veteran's IBS, and 
not his hypothyroidism.  In addition, fatigability has been 
noted; however this was found to be a symptom of CFS for which 
the Veteran is now service-connected.  Further, he is also 
service connected for mood disorder with depressive features.  
There are no objective findings on physical examination of 
fatigability, constipation or mental sluggishness as due to 
hypothyroidism.  

Further, there is no showing of muscle weakness, mental 
disturbance or weight gain to support a 60 percent rating.  While 
he has complained of cold intolerance, there is no showing of 
muscular weakness, cardiovascular involvement, mental disturbance 
or brachycardia, and his sleepiness has been attributed to his 
CFS.  Thus a rating of 100 percent is not supported by the 
record.  Throughout the appeal period, the Veteran's level of 
disability has most nearly approximated that contemplated by a 10 
percent evaluation.  

Under these circumstances, the overall evidence does not meet  or 
approximate the criteria for a disability rating in excess  of 10 
percent for hypothyroidism under 38 C.F.R. § 7903.  The Board has 
considered the Veteran's subjective contentions, but finds these 
are outweighed by the objective medical record.  For all of these 
reasons, the Veteran's claim must be denied.

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington 
v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

The Veteran contends that his service-connected disability is 
more disabling than reflected in the current rating percentage 
assigned.  In this regard, lay statements are considered to be 
competent evidence when describing symptoms or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The Board acknowledges that the Veteran is 
competent to give evidence about what he observes or experiences; 
for example, he is competent to report that he experiences 
certain symptoms such as fatigue and malaise.  See, e.g., Layno 
v. Brown, 6 Vet. App.  465 (1994).  However, as with the medical 
evidence of record, the Veteran's symptomatology describes 
ratings consistent with those currently assigned.

In reviewing the foregoing, the Board has been cognizant of the 
"benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit favorable determinations.  Gilbert v. 
Derwinski, 1 Vet.  App. 49 (1990).

Extraschedular

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disorder is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's disorder with the 
established criteria found in the rating shows that the rating 
criteria reasonably describe the Veteran's disability and 
symptomatology.   

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate the Veteran does not 
exhibit other related factors such as those provided by the 
regulation as "governing norms."  The record does not show that 
the Veteran has required frequent hospitalizations.  
Additionally, there is no evidence of marked interference with 
employment.  

In short, there is nothing in the record to indicate that theses 
service-connected disability on appeal cause impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.  


ORDER

A higher initial rating for hypothyroidism beyond 10 percent is 
denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

In February 2009, the Board remanded this claim for further 
development.  At that time, the Board requested that the Veteran 
undergo a VA examination.  It was noted that the Veteran had not 
undergone a urinary and prostate examination in order to 
determine whether he now suffers from a disability that produces 
frequent urination and seminal vasculitis.  Thus, the claim was 
to be returned to the RO/AMC so that such an examination may be 
scheduled and accomplished.  The Board specifically mandated that 
the Veteran be examined by a urologist or a proctologist.  The 
examiner was to determine if the Veteran suffered from a urinary 
or prostate disorder, and if so, opine whether the disability is 
related to the Veteran's service.  Complete rationale was to be 
provided.  

The Veteran was examined by VA in June 2009.  The examiner is 
identified as an MD.  His area of specialty, if any, was not 
indicated.  The examiner found that the Veteran had chronic 
congestive prostatitis.  The examiner stated that he had reviewed 
the Veteran's service records and that there was no mention of 
any urologic problem.  He offered no opinion as to the etiology 
of the diagnosed chronic prostatitis.  The Veteran is competent 
to describe his personal experiences in service.  Buchanan v. 
Nicholson, 453 F.3d 1331, 1337 (2006).  Therefore, his account of 
symptoms in service may not be disregarded simply because it is 
not documented in the service treatment records.  Further, the 
record shows that the Veteran was seen by a private examiner 
during his active service and that in January 2005, he complained 
of recurrent pain in the testicles and also frequent urination. 
Cipro was prescribed.  

A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon the VA a concomitant duty to ensure compliance with 
the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  Further, once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, VA must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
A medical finding based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A 
remand is therefore required to afford the Veteran an adequate VA 
examination.  

The appellant is hereby notified that it is his responsibility to 
report for any examination that may be scheduled, and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination without 
good cause may include denial of the claim.  See 38 C.F.R. §§ 
3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  If the June 2009 VA examiner is a 
urologist or a proctologist, have the 
examiner review the file including the 
private records noted above and offer an 
addendum opinion with complete rationale as 
to whether it is at least as likely as not 
that the currently diagnosed chronic 
congestive prostatitis is related to the 
Veteran's military service.  

If the VA examiner is not a urologist or a 
proctologist, or is unavailable, schedule 
the appellant for a VA urology/ prostate 
examination by a urologist or a 
proctologist to determine whether the 
Veteran now suffers from an unknown 
disability that produces frequent urination 
and/or seminal vasculitis.  The claims 
folder should be provided to the examiner 
for review in conjunction with the 
examination.  The examination should not be 
performed by an individual who has 
previously examined the appellant. 

After reviewing the file, and if it is 
concluded that the Veteran now suffers from 
a urinary and/or prostate condition, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that the appellant's current disability is 
related to his military service or some 
incident therein.  The examiner should 
specifically address the private treatment 
performed during the Veteran's service in 
2005.  It would be helpful if the examiner 
would use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions. If further testing 
or examination by specialists is required 
to evaluate the claimed disabilities, such 
testing or examination is to be done before 
completion of the examination report.

The results proffered by the examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses given. 
Also, it is requested that the results of 
the examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

2.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, specific studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2009); 
See also Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Following completion of the above, the 
claim for should be readjudicated.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


